Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/29/2021 has been entered. As directed by the amendment: claims 1 and 5 have been amended. Therefore, claims 1-5 are currently pending.
The objection to claim 5, as well as, the rejection of the same under 35 USC 112 (b) is withdrawn in view of the amendment.
The prior art rejections of claims 1-5 are withdrawn in view of the amendment to claim 1.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 was filed after the mailing date of the Non-Final Office Action on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require “a non-final peak current during the non-final pulse cycle is greater in value than a final peak current during the final pulse cycle,” which does not appear to be supported in the originally filed specification. The Remarks, filed 09/29/2021, state that the amendments are supported by the original disclosure in that, with reference to Figure 2, the “final pulse period” corresponds to period t0 to t1, while the “non-final pulse period” corresponds to “prior to t0 and consecutive to the final pulse period.”


    PNG
    media_image1.png
    614
    809
    media_image1.png
    Greyscale

Figure 2, reproduced above, illustrates various timing signals, with (A) showing the change of feeding speed Fw, (B) showing the change of welding current Iw, and (C) showing the change of welding voltage Vw (paragraph 0073).  With respect to Figure 
Accordingly, the non-final peak current during the non-final pulse cycle being greater in value than a final peak current during the final pulse cycle, as required in claim 1, is not supported in the originally filed written description and, therefore, amounts to new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama et al. (U.S. Publication 2019/0070687; 371 date of 09/20/2018), hereinafter Furuyama, in view of Matsui et al. (U.S. Patent 9114472), hereinafter Matsui.
Regarding claim 1, Furuyama teaches an arc welding method (title; Arc Welding Control Method) (Figure 1, which “illustrates output waveforms for performing arc welding that periodically repeats first heat input period Th having a first heat input amount and second heat input period Tc having a second heat input amount, to welding object 21 using welding wire 22 that is a consumable electrode”-para. 0027) comprising:

    PNG
    media_image2.png
    589
    523
    media_image2.png
    Greyscale

performing pulse arc welding (arc welding during period Ta; para. 0018) with a welding wire (wire 22) 5being fed in a forward direction during a first period (para. 0031; “At switching timing from short-circuit period Ts to arc period Ta in first heat input period Th, welding current Aw is temporarily decreased, thereby increasing welding voltage Vw due to the release of the short-circuit. Feeding speed Wf of welding wire 22 is switched from a 
performing short-circuit transfer arc welding (short circuit state Ts) with the welding wire (22
alternately switching between the first period and 10the second period (figure 1 and para. 0028; “Each of first heat input period Th and second heat input period Tc includes short-circuit period Ts and arc period Ta. FIG. 1 illustrates temporal changes of welding current Aw and welding voltage Vw, and schematic views Ww of droplet transferring states of welding wire 22, in arc welding that alternately repeats short-circuit period Ts and arc period Ta, in each of first heat input period Th and second heat input period Tc.”) (para. 0062; “short-circuit and arcing are repeated, by periodically repeating first heat input period Th and second heat input period Tc having a heat input amount less than that of first heat input period Th, it is possible to achieve reduced heat input while maintaining the stable arc. This can also achieve suppression of burn through in thin sheet welding and improvement of a gap tolerance, thereby leading to improvement of welding quality and productivity”), 

    PNG
    media_image3.png
    660
    843
    media_image3.png
    Greyscale

wherein the first period (Ta) comprises a non-final pulse cycle (Non-final portion of Ta) and a final pulse cycle (Final portion of Ta, subsequent to the non-final portion) (See annotated Figure 1, above);
wherein switching the first period (Ta) to the second period (Ts) is performed in a manner such that no transfer of a molten droplet (26) of the welding wire (22) occurs during the final pulse cycle (end of Ta) of the first period (Ta) (fig. 1 and paragraph 0036; “each of parts (a) to (h) shows droplet transferring state Ww in which welding metal is transferred from a tip of welding wire 22 that is a consumable electrode toward welding object 21, and indicates a state of welding wire 22 from first heat input 

    PNG
    media_image4.png
    461
    287
    media_image4.png
    Greyscale

a non-final peak current (Awa1) (para. 0032, welding current Awa1 is a peak current value during period Ta) during the non-final pulse cycle is greater in value than a final peak current (indicated by arrow in above annotated Figure) during the final pulse cycle.
Furuyama teaches each claimed limitation, as detailed above, and further teaches using a wire feeding speed controller (16) that controls wire feeder (25) to control a feeding speed of welding wire 22 (para. 0023) and that the wire feed speed is switched from a positive value to a negative value such the welding wired is feed in a forward direction (paragraphs 0031 and 0035) and a reverse direction (paragraphs 0033 and 0045). Paragraph 0035 specifically states that the feeding speed Wf of wire 22 is set to be positive, such that the welding sire is fowardly fed, during period Ta. 

    PNG
    media_image5.png
    476
    577
    media_image5.png
    Greyscale

an arc welding control method of a consumable electrode type and an arc welding apparatus of a consumable electrode type which alternately generate a short circuit state and an arc state to carry out welding while feeding a welding wire to be a consumable electrode….” 1:8-15) (see Figure 2 above, in which arc welding is performed during a first period-arc period- and a short-circuit period-second period.  The first and second period are alternately repeated) for the forward feeding speed of the welding wire during non-final pulse cycle (beginning portion of the arc period) is equal to a forward feeding speed of the welding wire during the final pulse cycle (end portion of the arc period) (4:49-60; “…for a short circuit period from time t1 to time t2, welding current Aw is first reduced to be current Ia by current control in order to reliably generate a short circuit at time t1 to be an initial time of the generation of the short circuit. Then, welding current Aw is raised in a predetermined inclination by the current control. On the other hand, wire feeding speed Wf is always constant irrespective of a time to continuously carry out feeding. Thereafter, the short circuit is opened at time t2 so that an arc is generated to bring an arc period. The welding current to be conducted for the short circuit period is set to be a welding current having a first polarity flowing from wire 20 toward base metal 22…”).
The advantage of combining the teachings of Matsui is that in doing so would provide constant wire feeding speed in order to continuously carry out feeding of the wire, which would aid ensuring that the wire is melted at a substantially constant rate.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Furuyama with Matsui, by replacing the feeding speed of Furuyama, with the constant feeding speed of Matsui, in order to 
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Furuyama further teaches increasing a feeding speed of the welding wire to a forward-feeding peak value from a start of the second period (para. 0009; “forward feeding that feeds the welding wire toward the welding subject and reverse feeding that feeds the welding wire in a direction opposite to the forward feeding are alternately repeated periodically at a predetermined period and amplitude”) (para. 0030; “During this short-circuit period Ts, the feeding speed of welding wire 22 is set to be negative, and the welding wire is reversely fed.” See also paragraph 0033) (para. 0045; “the welding is performed at feeding speed Wf that periodically feeds welding wire 22, by switching feed at the predetermined period and amplitude to the forward feeding that feeds welding wire 22 toward welding object 21 and the reverse feeding that feeds welding wire 22 in a direction opposite to the forward feeding. Therefore, occurrence and release of the short-circuit can be promoted mechanically.”).
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation.
Furuyama further teaches wherein the forward- feeding peak value in a first cycle of the second period is set to be different from the forward-feeding peak value in a subsequent cycle of the second period (as detailed above).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.
Ts) is switched to the pulse arc welding (Ta) during an arc period of the short-circuit transfer arc welding (as detailed in claim 1 above. See also paragraph 0030; “During short-circuit period Ts in first heat input period Th, welding current Aw is increased from a predetermined current value at first current increase rate Aws1, and reaches current value Awp at a bent point described below. Welding current Aw is then increased at current increase rate Aws2 that is smaller than current increase rate Aws1.”).  
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Furuyama further teaches wherein the short- circuit transfer arc welding (Ts) is switched to the pulse arc welding (Ta) at a timing when arcing reoccurs after an occurrence of a short circuit (para. 0036) and a welding current is at a level lower than a level of the welding current at the occurrence of the short circuit. (Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761